Citation Nr: 1417754	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a cognitive disorder. 

2.  Entitlement to service connection for a back disability, to include degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  The RO has denied the claims of service connection for PTSD and degenerative disc disease of the lumbar spine; however, the Board has broadened the claims under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consideration of the PTSD and cognitive disorder issue is not prejudicial as the RO addressed in the December 2011 supplemental statement of the case that the evidence fails to show a diagnosis of PTSD or any other psychiatric disorder that is related to service and that his diagnosis of cognitive disorder is secondary to a post service cerebrovascular accident.  

All documents in the Virtual VA paperless claims processing system have been reviewed and considered.  There are no documents in the Veterans Benefits Management System.

The issue of entitlement to service connection for a back disability, to include degenerative disc disease of the lumbar spine, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have a diagnosis of PTSD, and his currently diagnosed cognitive disorder is not related to service.  





CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and a cognitive disorder, was not incurred in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Board Remand

In September 2010, the Board remanded the claim to obtain a VA psychiatric examination and directed the VA examiner to determine whether the Veteran's psychiatric condition(s) was related to service, to include as a result of the claimed stressors and/or his fear of hostile military or terrorist activity.  The Veteran was afforded a VA examination in November 2010 in which the Veteran was diagnosed with a cognitive disorder secondary to a cerebrovascular accident, and the examiner determined that the condition was not related to service.  The examiner provided thorough rationale to support the opinion.  In a December 2011 supplemental statement of the case, the RO readjudicated the claim and confirmed the prior denial.  Therefore, this remand instruction has been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Also, in the September 2010 remand, the Board directed the AOJ to obtain the Veteran's complete service personnel records and unit records for Company B, 2nd Battalion, 502nd infantry regiment between April 1965 and April 1966.  In December 2010, the Appeals Management Center (AMC) stated that the stressors were conceded per the Board's remand in September 2010 and therefore unit records are not required.  Moreover, partial service personnel records were of record.  Consequently, the Veteran's complete service personnel records and unit records were not obtained.  Because the Veteran's complete service personnel records and unit records were not obtained, the AOJ did not act in conformity with the Board's September 2010 directives.  However, the VA examiner considered the stressors reported by the Veteran and did not diagnosis PTSD.  As the stressors were considered by the examiner, the Board finds that the failure to obtain the complete service personnel records and the unit records is not prejudicial to the Veteran.  Accordingly, further remand under Stegall is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in September 2006, in which the Veteran was notified of how to substantiate his claim, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded a VA psychiatric examination in November 2010.  The examiner conducted a thorough examination and provided sufficient information to allow the Board to make an informed decision.  The Board acknowledges that the examiner stated, "The Veteran identified primary stressor or stressors of being on patrol but although it was a stressor possible at that time in Vietnam, it did not involve actual or threatened death or serious injury or any threat to physical integrity of himself or others."  Though this stressor finding is not consistent with the Veteran's earlier reports, this inconsistency is not enough to render the opinion inadequate.  The examiner provides thorough and sound reasons based on additional findings for why the Veteran does not meet the criteria for a diagnosis of PTSD.  Specifically, the examiner reports exactly why the Veteran's symptomatology is not sufficient to warrant a diagnosis of PTSD.  Therefore, although the examiner's stressor finding is not consistent with the Veteran's earlier reports, the Board finds that the examination is adequate for purposes of determining entitlement to service connection.

While the Board requests on remand that the RO provide notice as to the unavailability of records pertaining to the back disability, the Veteran has only identified these records as being relevant to his back.  Accordingly, there is no duty to assist that has been unmet with respect to the claim decided herein.  Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.


Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Moreau v. Brown, 9 Vet. App. 389 (1996).

The Veteran's lay testimony may establish the occurrence of the claimed in-service stressor where the stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and a VA psychiatrist or psychologist, or one with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, as long as there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as exposure to an improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

To be considered for service connection, a claimant must first have a disability. Congress specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  So long as the Veteran had a diagnosed disability during the pendency of the claim, the service connection criteria requiring a present disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran contends that he has PTSD with symptoms of flashbacks, nightmares, and night sweats that are related to service.  See August 2006 claim.  The Veteran reported that he has night sweats and flashbacks about his friends that were killed there.  See October 2007 notice of disagreement.  In a September 2006 stressor statement, the Veteran reported two incidents of seeing fellow soldiers killed in front of him and that the incidents were very traumatic.  In one incident, the Veteran witnessed a fellow soldier's head "blown off."  In another incident, the Veteran reported that he was on patrol with a good partner of his and his partner was shot.  The Veteran stated that he held his partner's hand and said good-bye to him.  The Veteran stated that the whole tour was stressful and though there were more incidents of buddies getting killed, these two incidents are the ones that he thinks about all the time.  The Veteran also reported falling off a mountain and injuring his back. 

In an August 2006 statement from the Veteran's wife, she reported the Veteran's history of aggression, reputation for sudden outbursts of anger, and social withdrawal.

On VA examination in November 2010, the examiner reviewed the claims file and noted the Veteran's medical history.  The examiner took into account all of the Veteran's contentions in the claims file, to include the Veteran's reports of flashbacks, nightmares, and night sweats.  The examiner expressly noted the Veteran's stressor statements and the lay statement by the Veteran's wife.  The examiner noted the Veteran's reported back injury in service and the September 2006 stressor statement regarding the two incidents where Veteran witnessed the deaths of fellow soldiers in Vietnam.  The examiner's review of the Veteran's stressor statement was thorough and detailed.  The examiner also noted the Veteran's reports of sweats and flashbacks about "my friends that were killed over there."  On examination, the Veteran was asked about what issues or concerns he had, and the Veteran noted his in-service back injury and memory loss for the past two years.  The examiner conducted an extremely thorough interview, to include a report regarding the Veteran's military history.  When asked to define his military stressors in as much detail as he recalled, the Veteran stated, "We'd go out and shoot, we'd maneuver to get the enemy, it was gruesome.  When we came home they warned the parents we would have flashbacks and we could strike you.  I dreamed about it about eight years and now I only do it now and then."  The Veteran felt that stress exposure was low.  He stated he had an injury where he landed on a machete.  The Veteran reported one difficult dream of Vietnam: "I'm always fighting asking what was going on.  I have it about once every two years."  The Veteran denied any behavioral issues or behavioral interventions.  It is noted that in regards to insight, the Veteran continues to try to blame circumstances in the Vietnam War for his memory difficulties.  In the assessment of PTSD, the examiner stated as follows:

The Veteran identified primary stressor or stressors of being on patrol but although it was a stressor possible at that time in Vietnam, it did not involve actual or threatened death or serious injury or any threat to physical integrity of himself or others.  There was mild fear but his response to these stressors did not involve horror, helplessness or fear.  In regards to specific symptoms present or not present, the Veteran today reports no intrusive recollections of recurrent and intrusive distressing, including images, thoughts or perceptions.  He does not have recurrent distressing dreams of the event.  He does not act or feel as if the traumatic event were recurring, reliving, illusions, hallucinations, dissociative flashback episodes on awakening or when intoxicated.  

There was no intense psychological distress at exposure to any internal or external cue, that symbolized or resembled an aspect of the event and there was no physiologic reactivity on exposure to internal or external cues that symbolized an aspect of the traumatic event.  In regards to avoidance and numbing, he did not have persistent avoidance of stimuli associated with his alleged trauma and no numbing of general responsiveness that was not present before the trauma.  He did not avoid thoughts, feelings or conversations.  He had no efforts to avoid activities, places or people that arouse recollections.  He did not have an inability to recall an important aspect of the trauma.  He did not have markedly diminished interest or participation in significant activities.  He does not feel detached or estranged from others.  He does not have a restricted range of emotions and there is no sense of a foreshortened future in that he had a career, marriage, children and a normal lifespan.  

In regards to hyperarousal, he has no difficulty falling or staying asleep.  He has rare irritability or outbursts of anger.  He has difficulty concentrating but that appears to be related to his demonstrable organic brain damage.  There is no hypervigilance and no exaggerated startle response.  The symptoms of his cognitive disorder have been present for more than a month and they have been chronic at three months.  The Veteran could not express how stress affected him behaviorally, cognitively, socially, affectively or somatically. In summary, specific symptoms that were present or not present: there are no intrusive recollections, there is no avoidance and numbing, he has irritability at times and difficulty concentrating at times.  His current symptoms are not linked to his identified stressor or stressors or in-service fear of hostile or terrorist activity.  

The examiner provided a rationale for why the Veteran's claimed PTSD symptoms are not related to the claimed in-service stressors.  The examiner stated that while the Veteran reports he suffers from irritability and difficulty concentrating, these appear to be related to his organic issues.  The examiner also stated that the Veteran has had changes in cognition and was retired medically because of his cognitive impairment secondary to his transient ischemic attacks and cerebral ischemia.  The examiner opined that the Veteran's cognitive disorder is independently responsible for impairment in the Veteran's psychosocial adjustment and quality of life.  The examiner noted that all DSM-IV criteria for PTSD were considered, and stated that the Veteran does not meet any DSM-IV criteria for PTSD or any acquired psychiatric illness.  The examiner diagnosed the Veteran with cognitive disorder secondary to cerebrovascular accident and opined that this disorder is not related to military service.    

As a general matter, lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence regarding his observations in Vietnam and his symptoms, such as nightmares and night sweats.  Further, the Veteran's wife is competent to report her observations of the Veteran's aggression, reputation for sudden outbursts of anger, and social withdrawal.  However, the determination regarding diagnosis of a psychiatric disorder is a medical matter beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Specifically, the determination of whether the Veteran has a diagnosis of PTSD requires specialized medical training and is not susceptible of lay opinion.  Because the record does not indicate that the Veteran has medical expertise, Board finds that the Veteran's contention that he has PTSD is of no probative value.  Because the Veteran is not competent to diagnosis a psychiatric disorder, the issue of credibility is not reached.  

On the other hand, the Board finds the competent opinion of the November 2010 VA examiner to be of significant probative value, as she performed a thorough psychiatric examination and based her opinion on the Veteran's medical history and lay statements.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Further, the November 2010 VA examiner's opinion reflects the examiner's specialized knowledge, training, and experience regarding psychiatry and neurology.  Therefore, the November 2010 VA opinion outweighs the Veteran's lay opinion that he has PTSD.  

The Board acknowledges that the Veteran faced traumatic experiences in Vietnam.  The Board also acknowledges that the Veteran has a history of nightmares, flashbacks, night sweats, aggression, sudden outbursts of anger, and social withdrawal.  However, the November 2010 medical findings do not support the finding that the Veteran currently has PTSD or that the Veteran's cognitive disorder is related to service.  There is no other medical finding during the appeal period showing that the Veteran has a diagnosis of any other psychiatric disorder.  

Regarding PTSD, although VA concedes that the Veteran experienced some fear of hostile military or terrorist activity in service, the first required element, a current medical diagnosis of PTSD, is not met; therefore service connection for PTSD is not warranted.  38 C.F.R. § 3.304; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Regarding a cognitive disorder, the medical findings show that the Veteran's diagnosed cognitive disorder is secondary to his post service cerebrovascular accident and is therefore not related to service.  Because there is no indication in the record to show that the Veteran's cognitive disorder is related to a disease or injury incurred in or aggravated by military service, service connection for a cognitive disorder is not warranted.  38 U.S.C.A. § 1110.  

For these reasons, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include PTSD and a cognitive disorder, and the claim must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD and a cognitive disorder, is denied.


REMAND

In the September 2010 remand, the Board directed the AOJ to obtain a VA medical opinion to determine whether the Veteran's lumbar spine disability is related to service.  In September 2010, a VA medical opinion was acquired that was inadequate.  The physician opined that the Veteran's lumbar spine disability is not related to service because after discharge from service, the Veteran had no medical follow-up relating to the back.  However, the record shows that the Veteran did in fact receive treatment for the back after discharge from service.  See e.g., November 1999 private treatment record showing lumbosacral spine tenderness.   Because the physician based his rationale on erroneous facts, the September 2010 medical opinion is inadequate.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Therefore, an addendum opinion is warranted to determine the etiology of the Veteran's lumbar spine disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Further, the Board notes that Dr. R. H. responded to an October 2006 request for medical records pertaining to treatment of the Veteran's back in 2005 with a notation that the Veteran had not been treated during the requested dates.  However, there is no indication that the RO provided the Veteran with notice as to the unavailability of these records pursuant to 38 C.F.R. § 3.159(e).  Therefore, the Veteran should be provided notice as is required under 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1. Provide notice to the Veteran pursuant to 38 C.F.R. § 3.159(e) regarding the unavailability of records from Dr. R. H. for 2005.  

2. Thereafter, forward the claims file to the physician who rendered the September 2010 medical opinion or suitable substitute if that examiner is unavailable.  

The physician is requested to please review the claims folder again in order to render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar back disability is etiologically related to service, to include as a result of the July 1967 in-service back injury.

The examiner's attention is invited to the following:

(a) the November 1999 private treatment record showing lumbosacral spine tenderness.  

(b) the private chiropractic record showing treatment for low back pain in 2001.  

The examiner should provide a complete rationale for all opinions expressed.  The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  

3. To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

4. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


